Name: 1999/734/EC: Council Decision of 8 November 1999 appointing Swedish members and alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe;  personnel management and staff remuneration
 Date Published: 1999-11-17

 Avis juridique important|31999D07341999/734/EC: Council Decision of 8 November 1999 appointing Swedish members and alternate members of the Committee of the Regions Official Journal L 296 , 17/11/1999 P. 0021 - 0021COUNCIL DECISIONof 8 November 1999appointing Swedish members and alternate members of the Committee of the Regions(1999/734/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 26 January 1998(1) appointing the members and alternate members of the Committee of the Regions,Whereas seats as members of the Committee of the Regions have become vacant following the resignation of Ms Eva-Lisa Birath-Lindvall, Ms Christina Tallberg, Ms Margot WikstrÃ ¶m, Mr GÃ ¶ran FÃ ¤rm and Mr Bernth Johnson and the seats as alternate members of the Committee of the Regions have become vacant following the resignation of Ms Ann Beskow, Ms Ulla Olander, Ms Ulla Norgren, Mr Ã ke Bengtsson, Mr Lars BjurstrÃ ¶m, Mr Arne Jonsson and Mr Siwert Nordwall, notified to the Council on 8 July 1999, 5, 14 and 15 October 1999 respectively;Having regard to the proposal from the Swedish Government,HAS DECIDED AS FOLLOWS:Sole Article1. Ms Ann Beskow, Ms Anneli Stark, Mr Uno Aldegren, Mr Rune HjÃ ¤lm and Mr Aldo Iskra are hereby appointed full members of the Committee of the Regions in place of Ms Eva-Lisa Birath-Lindvall, Ms Christina Tallberg, Ms Margot WikstrÃ ¶m, Mr GÃ ¶ran FÃ ¤rm and Mr Bernth Johnson respectively for the remainder of the latter's term of office, which runs until 25 January 2002.2. Ms Lena Celion, Ms Lisbeth RydefjÃ ¤rd, Ms Christina Tallberg, Mr Bernth Johnson, Mr Hans Klintbom, Mr Jens Nilsson and Mr Malin Risberg are hereby appointed alternate members of the Committee of the Regions in place of Ms Ann Beskow, Ms Ulla Olander, Ms Ulla Norgren, Mr Ã ke Bengtsson, Mr Lars BjurstrÃ ¶m, Mr Arne Jonsson and Mr Siwert Nordwall respectively for the remainder of the latter's term of office, which runs until 25 January 2002.Done at Brussels, 8 November 1999.For the CouncilThe PresidentS. NIINISTÃ (1) OJ L 28, 4.2.1998, p. 19.